DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 19-22, 26-27, 29-33, 35-41 are rejected under 35 U.S.C. 103 as being unpatentable over Brown (US4808657) in view of Seferin (US8735480) and ThermoFisher Scientific, and further in view of Pompei (US8143338) and either Shannon (US20130157049), Kaido (US5938869) or YasuharaChemical (NPL).
	Regarding claim 19, Brown discloses an adhesive compound comprising:
a. 100 parts of at least one conjugated diene-containing polymer or copolymer including natural rubber in an amount of 50 to 95 phr (C3 L24-26, C4 L17-21, which overlaps with the claimed range of at least 60 phr),
b. 70 to 95% by weight of liquid solvent based upon the weight of the adhesive composition (C2 L4-6, which includes part of the range of about 60% to about 95% and is present in an amount of about 250 to about 2000 phr, Claim 1),
e. one or more process aids selected from the group consisting of oils, waxes, antioxidants, tackifying resins, reinforcing resins, and peptizers (Claim 1),
	While Brown does not explicitly disclose that the liquid solvent is a terpene-based solvent that is liquid at 25 oC, Brown does disclose that any solvent capable of dissolving the rubbery blend is usable in the composition (C1 L65-68). One such solvent would be the naturally based terpene (not petroleum-based) d-limonene (known to be a liquid at 25 oC, see ThermoFisher Scientific) taught by Seferin in the tire adhesive arts to dissolve the elastomers in the adhesive (C1 L41-50). One benefit of using d-limonene over other solvents is reduced toxicity (C1 L46-50).
	It would have been obvious to one of ordinary skill in the art at the earliest effective priority date of the instant application to use d-limonene as taught by Seferin with Brown. One would have been motivated to do so to reduce the toxicity of the adhesive.
	Additionally, while Brown discloses that composition comprises of carbon black, a known reinforcing filler (Claim 12), Brown does not explicitly disclose an amount of carbon black outside of Table 1. However, it would have been obvious to one of ordinary skill in the art prior to the earliest effective priority date for the adhesive composition to at least one reinforcing filler in an amount of about 25 to about 75 phr, as Pompei, which is within the tire adhesive art, explicitly teaches that typical amounts of carbon black in adhesives used in tires (“cement”) is 30-70 phr ( Table 1, which is within the range of about 25 to about 75 phr). One would have been motivated to use this range of carbon black  with a reasonable expectation of success as it is well known in the art as seen in Pompei.
While Brown does disclose the use of an unreactive tackifying resin (Claim 1), it is important to note that Brown does not disclose that the choice of unreactive tackifying resins is limited to any particular resin, such as the phenol resin in the examples of Table 1 or other petroleum-based resins, as there is no teaching in regards to the benefits of using a petroleum-based resin over a non-petroleum based tackifying resins, nor is there a teaching away from using non-petroleum based tackifying resins over petroleum-based resins (MPEP 2141.02). Furthermore, the use of non-petroleum based tackifying resins is well known in the art, as terpene resins, which are non-petroleum based, are well known tackifying resins, as evidenced by Shannon ([0104, 0106]), Kaido (C11 L19-36) and YasuharaChemical (“exhibits well-balanced tackiness and adhesive properties” and mentions that it is “a tackifying resin”). 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the instant application to use terpene resin in the composition of Brown, thereby making the adhesive free of petroleum-based resins, with reasonable expectation of success given that terpene resin is a well-known unreactive tackifying resin as shown in Shannon, Kaido or YasuharaChemical.
	Regarding claim 20, modified Brown teaches all limitations of claim 19 as set forth above. Additionally, Seferin teaches that the liquid terpene-based solvent comprises a citrus oil (C1 L46-50).
	Regarding claim 21, modified Brown teaches all limitations of claim 19 as set forth above. Additionally, Seferin teaches that a majority by weight of the liquid terpene-based solvent comprises d-limonene (C1 L46-50).
	Regarding claim 22, modified Brown teaches all limitations of claim 19 as set forth above. Additionally, ThermoFisher Scientific teaches that the liquid terpene-based solvent is essentially free of water (p.4, in that limonene is insoluble in water).
	Regarding claim 26, modified Brown teaches all limitations of claim 19 as set forth above. Additionally, Brown teaches that the reinforcing filler can comprises of carbon black (Claim 12).
	Regarding claim 27, modified Brown teaches all limitations of claim 26 as set forth above. Additionally, Pompei teaches that the carbon black is present in an amount of 30 to 70 (Table 1, which is partially within the range of about 40 to about 60 phr). Examiner notes that the claim recites "about" 60 phr which includes values slightly above and below 60 phr. The recited 62 phr is construed as reading on "about 60 phr." Further, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to employ carbon black within the claimed range since the claimed ranges and the prior art values are close enough that one skilled in the art would have expected them to have the same properties (see MPEP 2144.05(I)).
	Regarding claim 29, Brown discloses an adhesive compound comprising:
a. 100 parts of at least one conjugated diene-containing polymer or copolymer including natural rubber in an amount of 50 to 95 phr (C3 L24-26, C4 L17-21, which overlaps with the claimed range of at least 60 phr),
b. 70 to 95% by weight of liquid solvent based upon the weight of the adhesive composition (C2 L4-6, which includes part of the range of about 60% to about 95% and is present in an amount of about 250 to about 2000 phr, Claim 1),
d. and a cure package (C3 L59-60).
	While Brown does not explicitly disclose that the liquid solvent is a terpene-based solvent that is liquid at 25 oC, Brown does disclose that any solvent capable of dissolving the rubbery blend is usable in the composition (C1 L65-68). One such solvent would be the naturally based terpene (not petroleum-based) d-limonene (known to be a liquid at 25 oC, see ThermoFisher Scientific) taught by Seferin in the tire adhesive arts to dissolve the elastomers in the adhesive (C1 L41-50). One benefit of using d-limonene over other solvents is reduced toxicity (C1 L46-50).
	It would have been obvious to one of ordinary skill in the art at the earliest effective priority date of the instant application to use d-limonene as taught by Seferin with Brown. One would have been motivated to do so to reduce the toxicity of the adhesive.
	While Brown discloses that composition comprises of carbon black, a known reinforcing filler, (Claim 12) Brown does not explicitly disclose an amount of carbon black outside of Table 1. However, it would have been obvious to one of ordinary skill in the art prior to the earliest effective priority date for the adhesive composition to include at least one reinforcing filler in an amount of about 25 to about 75 phr, as Pompei, which is within the tire adhesive art, explicitly teaches that typical amounts of carbon black in adhesives used in tires (“cement”) is 30-70  phr (Table 1,which is within the range of about 25 to about 75 phr). One would have been motivated to use this range with a reasonable expectation of success as they are well known in the art as seen in Pompei.
	While Brown does disclose the use of an unreactive tackifying resin (Claim 1), it is important to note that Brown does not disclose that the choice of unreactive tackifying resins is limited to any particular resin, such as the phenol resin in the examples of Table 1 or other petroleum-based resins, as there is no teaching in regards to the benefits of using a petroleum-based resin over a non-petroleum based tackifying resins, nor is there a teaching away from using non-petroleum based tackifying resins over petroleum-based resins (MPEP 2141.02). Furthermore, the use of non-petroleum based tackifying resins is well known in the art, as terpene resins, which are non-petroleum based, are well known tackifying resins, as evidenced by Shannon ([0104, 0106]), Kaido (C11 L19-36) and YasuharaChemical (“exhibits well-balanced tackiness and adhesive properties” and mentions that it is “a tackifying resin”). 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the instant application to use terpene resin in the composition of Brown, thereby making the adhesive free of petroleum-based resins, with reasonable expectation of success given that terpene resin is a well-known unreactive tackifying resin as shown in Shannon, Kaido or YasuharaChemical.
Regarding claim 30, modified Brown teaches all limitations of claim 29 as set forth above. Additionally, Brown teaches that the cure package comprises sulfur and at least one vulcanization accelerator (C3 L59-60).
Regarding claim 31, modified Brown teaches all limitations of claim 30 as set forth above. Additionally, while Brown teaches that the composition comprises of sulfur and at least one vulcanization accelerator, (C3 L59-60) Brown does not explicitly disclose amounts of either sulfur or vulcanization accelerator outside of Table 1, only that they are “commonly used in formulating vulcanizable compounds” (C3 L55-56). However, it would have been obvious to one of ordinary skill in the art prior to the earliest effective priority date for the adhesive composition to include sulfur in an amount of about 1 to about 5 phr and at least one vulcanization accelerator in an amount of about 0.5 to about 5 phr, as Pompei, which is within the tire adhesive art, explicitly teaches that typical amounts of sulfur and vulcanization accelerators in adhesives used in tires (“cement”) are 1-8 phr (Table 1, which is partially is within the range of about 1 to about 5 phr) and 0.5-5 phr (Table 1, which encompasses the claimed range), respectively. One would have been motivated to use these ranges with a reasonable expectation of success as they are well known in the art as seen in Pompei.
	Regarding claim 32, modified Brown teaches all limitations of claim 29 as set forth above. Additionally, Seferin teaches that the liquid terpene-based solvent comprises a citrus oil (C1 L46-50).
	Regarding claim 33, modified Brown teaches all limitations of claim 29 as set forth above. Additionally, Seferin teaches that a majority by weight of the liquid terpene-based solvent comprises d-limonene (C1 L46-50).
	Regarding claim 35, modified Brown teaches all limitations of claim 29 as set forth above. Additionally, Brown teaches that the reinforcing filler can comprises of carbon black (Claim 12).
	Regarding claim 36, modified Brown teaches all limitations of claim 32 as set forth above. Additionally, Brown teaches that the reinforcing filler can comprises of carbon black (Claim 12).
Regarding claim 37, Brown discloses a process for adhering two tire components together (“tread” and “used tire carcasses”), the process comprising:
a. providing a first tire component having a first rubber surface (surface of “used tire carcass) and applying to at least a portion of the first rubber surface a curable adhesive composition (C1 L18-22) comprising:
i. 100 parts of at least one conjugated diene-containing polymer or including natural rubber in an amount of 50 to 95 phr (C3 L24-26, C4 L17-21, which overlaps with the claimed range of at least 60 phr)
ii. 70 to 95% by weight of liquid solvent based upon the weight of the adhesive composition and is present in an amount of about 250 to about 2000 phr (C2 L4-6, which includes part of the range of about 60% to about 95% and is present in an amount of about 250 to about 2000 phr, Claim 1),
iv. a cure package (C3 L59-60) and
v. one or more process aids selected from the group consisting of oils, waxes, antioxidants, tackifying resins, reinforcing resins, and peptizers, thereby forming an adhesive-containing first rubber surface (Claim 1).
b. providing a second tire component having a second rubber surface (inner side of “tread”)
c. contacting at least a portion of the second rubber surface with at least a portion of the adhesive-containing first rubber surface to form two adhered components (C1 L18-22).
	While Brown does not explicitly disclose that the liquid solvent is a terpene-based solvent that is liquid at 25 oC, Brown does disclose that any solvent capable of dissolving the rubbery blend is usable in the composition (C1 L65-68). One such solvent would be the naturally based terpene (not petroleum-based) d-limonene (known to be a liquid at 25 oC, see ThermoFisher Scientific) taught by Seferin in the tire adhesive arts to dissolve the elastomers in the adhesive (C1 L41-50). One benefit of using d-limonene over other solvents is reduced toxicity (C1 L46-50).
	It would have been obvious to one of ordinary skill in the art at the earliest effective priority date of the instant application to use d-limonene as taught by Seferin with Brown. One would have been motivated to do so to reduce the toxicity of the adhesive.
	While Brown discloses that composition comprises of carbon black, a known reinforcing filler, (Claim 12) Brown does not explicitly disclose an amount of carbon black outside of Table 1. However, it would have been obvious to one of ordinary skill in the art prior to the earliest effective priority date for the adhesive composition to include at least one reinforcing filler in an amount of about 25 to about 75 phr, as Pompei, which is within the tire adhesive art, explicitly teaches that the typical amount of carbon black in adhesives used in tires (“cement”) is 30-70 phr (Table 1, which is within the claimed range of about 25 to about 75 phr). One would have been motivated to use these ranges with a reasonable expectation of success as they are well known in the art as seen in Pompei.
While Brown does disclose the use of an unreactive tackifying resin (Claim 1), it is important to note that Brown does not disclose that the choice of unreactive tackifying resins is limited to any particular resin, such as the phenol resin in the examples of Table 1 or other petroleum-based resins, as there is no teaching in regards to the benefits of using a petroleum-based resin over a non-petroleum based tackifying resins, nor is there a teaching away from using non-petroleum based tackifying resins over petroleum-based resins (MPEP 2141.02). Furthermore, the use of non-petroleum based tackifying resins is well known in the art, as terpene resins, which are non-petroleum based, are well known tackifying resins, as evidenced by Shannon ([0104, 0106]), Kaido (C11 L19-36) and YasuharaChemical (“exhibits well-balanced tackiness and adhesive properties” and mentions that it is “a tackifying resin”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the instant application to use terpene resin in the composition of Brown, thereby making the adhesive free of petroleum-based resins, with reasonable expectation of success given that terpene resin is a well-known unreactive tackifying resin as shown in Shannon, Kaido or YasuharaChemical.
Regarding claim 38, modified Brown teaches all limitations of claim 37 as set forth above. Additionally, Brown teaches that the curable adhesive composition is applied to at least a portion of the second rubber surface of the second tire component prior to (c) (C4 L22-30, in that “at least one surface” can be coated with the adhesive, implying that more than one surface could be coated).
	Regarding claim 39, modified Brown teaches all limitations of claim 19 as set forth above. Additionally, as the adhesive composition as set forth above is free of petroleum-based resin via the substitution of well-known terpene resins in lieu of the petroleum-based phenol resin, modified Brown also teaches that the amount of petroleum-based resins is no more than 0.5% by weight based upon the weight of the curable adhesive composition.
	Regarding claim 40, modified Brown teaches all limitations of claim 29 as set forth above. Additionally, as the adhesive composition as set forth above is free of petroleum-based resin via the substitution of well-known terpene resins in lieu of the petroleum-based phenol resin, modified Brown also teaches that the amount of petroleum-based resins is no more than 0% by weight based upon the weight of the curable adhesive composition.
	Regarding claim 41, modified Brown teaches all limitations of claim 19 as set forth above. Additionally, it would have been obvious to one of ordinary skill in the art prior to the earliest effective filing for the composition of modified Brown to have liquid terpene-based solvent in an amount of about 60% to 80% based on the weight of the composition, as Brown teaches that the amount of liquid terpene-based solvent is present in an amount of about 70 to 95%, which represents a range that overlaps with about 60 to about 80%.

Claims 19-23, 26-41 are rejected under 35 U.S.C. 103 as being unpatentable over Shikakubo (JP2001288434) in view of Seferin (US8735480) and ThermoFisher Scientific, and either Shannon (US20130157049), Kaido (US5938869) or YasuharaChemical (NPL).
	Regarding claim 19, Shikakubo discloses an adhesive composition consisting of:
a. 100 parts of at least one conjugated diene-containing polymer or copolymer including natural rubber in an amount of 50 to 100 phr ([0005], which overlaps with the claimed range of at least 60 phr), and
b. solvent in a concentration of about 1 to 25% volume wherein the solvent is present in an amount of 1100 phr ([0005] and Table 1 via *9, which overlaps with the claimed range of about 60% to about 95% by weight of liquid solvent based upon the weight of the adhesive composition and about 250 to about 2000 phr),
c. at least one reinforcing filler in an amount of 20 to 70 phr ([0005], which overlaps with the claimed range of about 25 to about 75 phr), and
d. optionally a cure package ([0005] via “vulcanizing agent”).
	While Shikakubo does not explicitly disclose that the liquid solvent is a terpene-based solvent that is liquid at 25 oC, it is important to note that Shikakubo does not explicitly disclose that the choice of solvent is limited to any particular solvent, provided that the solvent is capable of dissolving the adhesive rubber composition ([0005]), as there is no teaching in regards to the benefits or disadvantages of using any specific solvent (MPEP 2141.02). One such solvent capable of dissolving the adhesive rubber composition would be the naturally based terpene (not petroleum-based) d-limonene (known to be a liquid at 25 oC, see ThermoFisher Scientific) taught by Seferin in the tire adhesive arts to dissolve the elastomers in the adhesive (C1 L41-50). One benefit of using d-limonene over other solvents is reduced toxicity (C1 L46-50).
	It would have been obvious to one of ordinary skill in the art at the earliest effective priority date of the instant application to use d-limonene as taught by Seferin with Shikakubo. One would have been motivated to do so to reduce the toxicity of the adhesive.
While Shikakubo does not explicitly disclose the use of one or more process aids selected from the group consisting of oils, waxes, antioxidants, tackifying resins, reinforcing resins, and peptizers, it would have been obvious to one of ordinary skill in the art prior to the effective priority date to do so, as the use of tackifying resins, non-petroleum based tackifying resins such as terpene resins in particular, is well known in the art, as evidenced by Shannon ([0104, 0106]), Kaido (C11 L19-36) and YasuharaChemical (“exhibits well-balanced tackiness and adhesive properties” and mentions that it is “a tackifying resin”). 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the instant application to use terpene resin in the composition of Shikakubo, thereby making the adhesive free of petroleum-based resins, with reasonable expectation of success given that terpene resin is a well-known unreactive tackifying resin as shown in Shannon, Kaido or YasuharaChemical.
	Regarding claim 20, modified Shikakubo teaches all limitations of claim 19 as set forth above. Additionally, Seferin teaches that the liquid terpene-based solvent comprises a citrus oil (C1 L46-50).
	Regarding claim 21, modified Shikakubo teaches all limitations of claim 19 as set forth above. Additionally, Seferin teaches that a majority by weight of the liquid terpene-based solvent comprises d-limonene (C1 L46-50).
	Regarding claim 22, modified Shikakubo teaches all limitations of claim 19 as set forth above. Additionally, ThermoFisher Scientific teaches that the liquid terpene-based solvent is essentially free of water (p.4, in that limonene is insoluble in water).
	Regarding claim 23, modified Shikakubo teaches all limitations of claim 19 as set forth above. Additionally, Shikakubo teaches that 50-100 parts of at least one conjugated diene-containing polymer or copolymer is natural rubber ([0005], which includes the claimed limitation of 100 parts natural rubber).
	Regarding claim 26, modified Shikakubo teaches all limitations of claim 19 as set forth above. Additionally, Shikakubo teaches that the reinforcing filler can comprises of carbon black ([0005])
	Regarding claim 27, modified Shikakubo teaches all limitations of claim 26 as set forth above. Additionally, Shikakubo teaches that the carbon black is present in an amount of 20 to 70 (Table 1, which overlaps with the range of about 40 to about 60 phr). 
	Regarding claim 28, modified Shikakubo teaches all limitations of claim 23 as set forth above. Additionally, Shikakubo teaches that the conjugated diene-containing polymer or copolymer further comprises at least one polymer or copolymer selected from styrene-butadiene copolymer, polybutadiene and polyisoprene ([0005]).
	Regarding claim 29, Shikakubo discloses a curable adhesive composition comprising of:
a. 100 parts of at least one conjugated diene-containing polymer or copolymer including natural rubber in an amount of 50 to 100 phr ([0005], which overlaps with the claimed range of at least 60 phr), and
b. solvent in a concentration of about 1 to 25% volume wherein the solvent is present in an amount of 1100 phr ([0005] and Table 1 via *9, which overlaps with the claimed range of about 60% to about 95% by weight of liquid solvent based upon the weight of the adhesive composition and about 250 to about 2000 phr),
c. at least one reinforcing filler in an amount of 20 to 70 phr ([0005], which overlaps with the claimed range of about 25 to about 75 phr), and
d. a cure package ([0005] via “vulcanizing agent”).
	While Shikakubo does not explicitly disclose that the liquid solvent is a terpene-based solvent that is liquid at 25 oC, it is important to note that Shikakubo does not explicitly disclose that the choice of solvent is limited to any particular solvent, provided that the solvent is capable of dissolving the adhesive rubber composition ([0005]), as there is no teaching in regards to the benefits or disadvantages of using any specific solvent (MPEP 2141.02). One such solvent capable of dissolving the adhesive rubber composition would be the naturally based terpene (not petroleum-based) d-limonene (known to be a liquid at 25 oC, see ThermoFisher Scientific) taught by Seferin in the tire adhesive arts to dissolve the elastomers in the adhesive (C1 L41-50). One benefit of using d-limonene over other solvents is reduced toxicity (C1 L46-50).
	It would have been obvious to one of ordinary skill in the art at the earliest effective priority date of the instant application to use d-limonene as taught by Seferin with Shikakubo. One would have been motivated to do so to reduce the toxicity of the adhesive. 
	Additionally, as the solvent would not be non-petroleum based and there is no resin used, modified Shikakubo teaches that the adhesive composition is essentially free of petroleum-based solvents and petroleum-based resins such that the amount of petroleum-based resins is no more than 0.5% by weight based upon the weight of the curable adhesive composition.
	Regarding claim 30, modified Shikakubo teaches all limitations of claim 29 as set forth above. Additionally, Shikakubo teaches that the cure package comprises sulfur and at least one vulcanization accelerator ([0005]).
Regarding claim 31, modified Shikakubo teaches all limitations of claim 30 as set forth above. Additionally, Shikakubo teaches that the sulfur is present in an amount of 1 to 5 phr ([0005, 0009] which overlaps with the claimed range of about 1 to about 5 phr), and the at least one vulcanization accelerator is present in an amount of 0.1 to 5 ([0005], which overlaps with the claimed range of about 0.5 to about 5 phr).
	Regarding claim 32, modified Shikakubo teaches all limitations of claim 29 as set forth above. Additionally, Seferin teaches that the liquid terpene-based solvent comprises a citrus oil (C1 L46-50).
	Regarding claim 33, modified Shikakubo teaches all limitations of claim 29 as set forth above. Additionally, Seferin teaches that a majority by weight of the liquid terpene-based solvent comprises d-limonene (C1 L46-50).
	Regarding claim 34, modified Shikakubo teaches all limitations of claim 29 as set forth above. Additionally, Shikakubo teaches that 50 to 100 parts of at least one conjugated diene-containing polymer or copolymer is natural rubber ([0005], which includes the claimed limitation of 100 parts natural rubber).
	Regarding claim 35, modified Shikakubo teaches all limitations of claim 29 as set forth above. Additionally, Shikakubo teaches that the reinforcing filler can comprises of carbon black ([0005]).
	Regarding claim 36, modified Shikakubo teaches all limitations of claim 32 as set forth above. Additionally, Shikakubo teaches that the reinforcing filler can comprises of carbon black ([0005]).
Regarding claim 37, Brown discloses a process for adhering two tire components together (“base tire” and “precure tread”), the process comprising:
a. providing a first tire component having a first rubber surface (surface of “base tire”) and applying to at least a portion of the first rubber surface a curable adhesive composition ([0002]) comprising:
i. 100 parts of at least one conjugated diene-containing polymer or copolymer including natural rubber in an amount of 50 to 100 phr ([0005], which overlaps with the claimed range of at least 60 phr), and
ii. solvent in a concentration of about 1 to 25% volume wherein the solvent is present in an amount of 1100 phr ([0005] and Table 1 via *9, which overlaps with the claimed range of about 60% to about 95% by weight of liquid solvent based upon the weight of the adhesive composition and about 250 to about 2000 phr),
iii. at least one reinforcing filler in an amount of 20 to 70 phr ([0005], which overlaps with the claimed range of about 25 to about 75 phr), and
iv. a cure package ([0005] via “vulcanizing agent”);
b. providing a second tire component having a second rubber surface (inner side of “precured tread”) 
c. contacting at least a portion of the second rubber surface with at least a portion of the adhesive-containing first rubber surface to form two adhered components ([0002]).
	While Shikakubo does not explicitly disclose that the liquid solvent is a terpene-based solvent that is liquid at 25 oC, it is important to note that Shikakubo does not explicitly disclose that the choice of solvent is limited to any particular solvent, provided that the solvent is capable of dissolving the adhesive rubber composition ([0005]), as there is no teaching in regards to the benefits or disadvantages of using any specific solvent (MPEP 2141.02). One such solvent capable of dissolving the adhesive rubber composition would be the naturally based terpene (not petroleum-based) d-limonene (known to be a liquid at 25 oC, see ThermoFisher Scientific) taught by Seferin in the tire adhesive arts to dissolve the elastomers in the adhesive (C1 L41-50). One benefit of using d-limonene over other solvents is reduced toxicity (C1 L46-50).
	It would have been obvious to one of ordinary skill in the art at the earliest effective priority date of the instant application to use d-limonene as taught by Seferin with Shikakubo. One would have been motivated to do so to reduce the toxicity of the adhesive.
While Shikakubo does not explicitly disclose the use of one or more process aids selected from the group consisting of oils, waxes, antioxidants, tackifying resins, reinforcing resins, and peptizers, it would have been obvious to one of ordinary skill in the art prior to the effective priority date to do so, as the use of tackifying resins, non-petroleum based tackifying resins such as terpene resins in particular, is well known in the art, as evidenced by Shannon ([0104, 0106]), Kaido (C11 L19-36) and YasuharaChemical (“exhibits well-balanced tackiness and adhesive properties” and mentions that it is “a tackifying resin”). 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the instant application to use terpene resin in the composition of Shikakubo, thereby making the adhesive free of petroleum-based resins, with reasonable expectation of success given that terpene resin is a well-known unreactive tackifying resin as shown in Shannon, Kaido or YasuharaChemical.
	Regarding claim 38, modified Shikakubo teaches all limitations of claim 37 as set forth above. Additionally, Shikakubo teaches that the curable adhesive composition is applied to at least a portion of the second rubber surface of the second tire component prior to (c) ([0002]).
	Regarding claim 39, modified Shikakubo teaches all limitations of claim 19 as set forth above. Additionally, as the adhesive composition as set forth above is free of petroleum-based resins via the use of well-known terpene resins, modified Brown also teaches that the amount of petroleum-based resins is no more than 0.5% by weight based upon the weight of the curable adhesive composition.
	Regarding claim 40, modified Shikakubo teaches all limitations of claim 29 as set forth above. Additionally, as no resin is used in the composition, modified Shikakubo also teaches that the amount of petroleum-based resins is no more than 0% by weight based upon the weight of the curable adhesive composition.
	Regarding claim 41, modified Shikakubo teaches all limitations of claim 19 as set forth above. Additionally, Shikakubo teaches that the amount of solvent present is about 1 to 25% volume and 1100 phr ([0005], Table 1, which is within the claimed range of about 60 to about 80% weight based upon the weight of the adhesive composition).

Response to Arguments
Applicant's arguments filed 23 August 2022 have been fully considered but they are not persuasive.
	Applicant argues that Brown teaches away from the claimed range of natural rubber in an amount of at least 60 phr, citing preferred embodiments and a direct criticism of natural rubber amounts above 40 phr in C7 11-18. Examiner disagrees, noting that Brown’s broad disclosure of natural rubber in an amount of 50 to 95 phr in C3 L24-26 and C4 L17-21 covers the claimed limitation range of at least 60 phr. In regards to the citation of specific preferred embodiments of natural rubber compositions, examiner notes that “preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments” (See MPEP 2123(II)). In regards to the direct criticism in C7 L11-18, examiner notes that the passage is not referring to little or no improvement as an adhesive when the amount of natural rubber in the adhesive is greater than 40 phr, but rather when the amount of natural rubber in the tread stock the adhesive is cementing comprises greater than 40 phr. Even if the passage in C7 L11-18 was referring to the amount of natural rubber in the adhesive composition, the passage notes that the adhesive would still be considered useful.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER D BOOTH whose telephone number is 571-272-6704. The examiner can normally be reached M-Th 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER D BOOTH/Examiner, Art Unit 1749                                                                                                                                                                                                        
/ROBERT C DYE/Primary Examiner, Art Unit 1749